Citation Nr: 0917007	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-39 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
posttraumatic osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in March 2008 at a Travel Board hearing at the RO; a 
transcript is of record.

This claim was previously before the Board in June 2008, at 
which time the Board remanded the Veteran's claim for 
additional development.  As discussed below, the claim must 
again be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board remanded the Veteran's claim in a June 2008 
decision.  At that time, the Board requested that the RO 
obtain treatment records from Dr. V, and the record does not 
indicate that the RO attempted to obtain them.  At his March 
2008 hearing the Veteran submitted an authorization for 
records to be obtained from Dr. V, a private physician from 
whom he had received treatment.  

VA is required to make reasonable efforts to obtain relevant 
records on behalf of claimants.  In addition, VA is permitted 
to refrain or discontinue providing assistance in obtaining 
evidence if a substantially complete application indicates 
that there is no reasonable possibility that any assistance 
provided would substantiate the claim.  Circumstances in 
which VA may refrain from providing assistance include, but 
are not limited to, the claimant's ineligibility for the 
benefit sought, claims that are inherently incredible or 
clearly lack merit, or an application requesting a benefit to 
which the claimant is not entitled as a matter of law.  
38 C.F.R. § 3.159(d) (2008).  It does not appear that the 
records from Dr. V fit within any of the exceptions under 
section 3.159(d).  The claimant indicated that Dr. V treated 
him for his left knee, and he submitted an appropriate 
release form.  Thus, VA is required to seek those records.  

Therefore, the Board finds that an additional remand of this 
issue is necessary so that VA can attempt to obtain the 
relevant treatment records.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (Court held that compliance by the Board 
or the RO with remand instructions is neither optional nor 
discretionary).  

Accordingly, the case is REMANDED for the following action:

1.	With the authorization provided by the 
Veteran, the RO should attempt to obtain any 
additional evidence not of record which 
pertains to the claim for service connection 
for posttraumatic osteoarthritis of the left 
knee, to include from Dr. V.  The RO should 
also invite the Veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  If the 
records from Dr. V cannot be obtained and 
there is no affirmative evidence that they do 
not exist, the RO should inform the Veteran of 
the records that could not be obtained, 
including what efforts were made to obtain 
them.

2.	Thereafter, the RO should readjudicate the 
Veteran's claim for posttraumatic 
osteoarthritis of the left knee.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

